COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00087-CV


In re Tracy D. Williams, Rebecca           §   Original Proceeding
Vanderbilt Reid, and Eugene P.
Personne                                   §   From the 415th District Court

                                           §   of Parker County (CV-12-1742)

                                           §   April 8, 2013

                                           §   Opinion by Justice Gardner


                                   JUDGMENT

        This court has considered relators’ petition for writ of injunction and is of

the opinion that relief should be granted.        Accordingly, relators’ petition is

granted. It is ordered that until this court has finally determined relators’ pending

interlocutory appeal in cause number 02-13-00089-CV, or until otherwise ordered

by this court, respondent and its officers, agents, employees, attorneys, and all

those acting in concert or participation with respondent are immediately enjoined

from:

              1.     Entering upon relators’ land (2267, 2228, 2300 Greg
        Street, Azle, Parker County, Texas 76020) to conduct any work
        whatsoever except within the 50-foot strip of land already cleared
        through relators’ property, with ingress to and egress from such strip
        of land, and then only according to the terms of the 1953 LSG
        Easement as limited by Tex. Nat. Res. Code Ann. § 111.0194 and
        Texas Law;
            2.     Cutting or causing to be cut any vegetation whatsoever
      on the relators’ property except that which might have grown over
      the 50-foot strip of land already cleared through relators’ property;

             3.    Damaging or causing damage to Ms. Williams’ home,
      Ms. Reid’s water well, or other real or personal property situated on
      relators’ property; and

             4.   Harassing relators in any way, including, but not limited
      to in person, in writing or by telephone, or otherwise attempting to
      improperly coerce relators into allowing Atmos to enter upon and
      damage their land.


      It is further ordered that respondent Atmos Energy Corporation shall pay

all costs of this proceeding, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By_________________________________
                                        Justice Anne Gardner